USCA4 Appeal: 22-4208      Doc: 21         Filed: 11/22/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-4208


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        DEVONTE LAMONT WILLIAMSON,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. William L. Osteen, Jr., District Judge. (1:20-cr-00480-WO-2)


        Submitted: November 17, 2022                                Decided: November 22, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed in part and dismissed in part by unpublished per curiam opinion.


        ON BRIEF: Eugene E. Lester III, SHARPLESS MCCLEARN LESTER DUFFY, PA,
        Greensboro, North Carolina, for Appellant. Jacob Darriel Pryor, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
        Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4208      Doc: 21          Filed: 11/22/2022     Pg: 2 of 3




        PER CURIAM:

               Devonte Lamont Williamson pled guilty, pursuant to a written plea agreement, to

        possession of a firearm as a felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(e)(1). The

        district court sentenced Williamson to 192 months’ imprisonment and five years of

        supervised release. On appeal, Williamson’s attorney has filed a brief pursuant to Anders v.

        California, 386 U.S. 738 (1967), questioning the validity of Williamson’s guilty plea and

        whether Williamson was properly sentenced as an armed career criminal. Although

        notified of his right to do so, Williamson did not file a pro se supplemental brief. The

        Government has moved to dismiss the appeal pursuant to the appeal waiver in

        Williamson’s plea agreement. We affirm in part and dismiss in part.

               We review the validity of an appeal waiver de novo and “will enforce the waiver if

        it is valid and the issue appealed is within the scope of the waiver.” United States v. Adams,

        814 F.3d 178, 182 (4th Cir. 2016). Upon review of the record, including the plea agreement

        and transcript of the Fed. R. Crim. P. 11 hearing, we conclude that Williamson knowingly

        and voluntarily entered his guilty plea and waived his right to appeal. Accordingly, we

        grant the Government’s motion to dismiss in part and dismiss the appeal as to all issues

        within the waiver’s scope, including counsel’s challenge to Williamson’s sentence. The

        waiver provision, however, does not preclude our review pursuant to Anders. See United

        States v. McCoy, 895 F.3d 358, 364 (4th Cir. 2018). We therefore deny in part the

        Government’s motion to dismiss.

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious grounds for appeal outside the scope of Williamson’s valid appeal

                                                      2
USCA4 Appeal: 22-4208         Doc: 21     Filed: 11/22/2022     Pg: 3 of 3




        waiver. We therefore affirm the remainder of the district court’s judgment. This court

        requires that counsel inform Williamson, in writing, of the right to petition the Supreme

        Court of the United States for further review. If Williamson requests that a petition be

        filed, but counsel believes that such a petition would be frivolous, then counsel may move

        in this court for leave to withdraw from representation. Counsel’s motion must state that

        a copy thereof was served on Williamson.

              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                             AFFIRMED IN PART,
                                                                             DISMISSED IN PART




                                                    3